Title: From John Adams to Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 19 August 1785
From: Adams, John
To: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)


          
            Gentlemen,
            Grosvenor-Square. Westminster. 19th. Augst. 1785.
          
          I last night recd. yr: favor of the 12th. and I must repeat to you that I still persist in a fixed resolution to have nothing to do with Mr: Parker’s papers and to wholly disapprove of your having anything to do with them, as the Bankers of the United-States: As private Gentlemen & private Merchants, you will use your own judgement; but as you act for the public I must insist that you do not meddle with them, without the orders of the Board of Treasury—
          I apprehend, Gent:, that Mr: Barclay has a right to call upon every Body, instructed by Congress in Europe, for their Acco’ts:, both subsequent to his Commissn: as well as antecedent— I hold myself bound to transmit him mine, & so do all the other Ministers. I should advise you therefore to transmit him yours assoon as possible— His appointment for this purpose has been & still continues to be very usefull to the Public—
          I have the honor to be, Gentlemen, / Yrs: &c: &c.
        